—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered July 8, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 1 year, unanimously affirmed.
Defendant failed to preserve his present challenge to the court’s response to a note from the deliberating jury concerning the significance of the nonrecovery of prerecorded buy money, and we decline to review it in the interest of justice. Were we to review this claim, we would find that, viewing the charge and the supplemental charge as a whole (see, People v Garcia, 232 AD2d 270, lv denied 89 NY2d 922), the instructions properly conveyed the proper standards (see, People v Vincente, 180 AD2d 562, lv denied 79 NY2d 1008).
We perceive no abuse of discretion in sentencing. Concur— Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.